

113 HR 3491 IH: Internet Gambling Regulation and Tax Enforcement Act of 2013
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3491IN THE HOUSE OF REPRESENTATIVESNovember 14, 2013Mr. McDermott introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Internal Revenue Code of 1986 to regulate and tax Internet gambling, and for other purposes.1.Short title; amendment of 1986 Code(a)Short TitleThis Act may be cited as the Internet Gambling Regulation and Tax Enforcement Act of 2013.(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment is expressed in terms of an amendment of a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986.2.Tax on Internet gambling(a)In generalChapter 36 (relating to certain other excise taxes) is amended by adding at the end the following new subchapter:EInternet GamblingSec. 4491. Imposition of Internet gambling license tax.Sec. 4492. Record requirements.Sec. 4493. Elective State and Indian tribal government online gambling tax.Sec. 4494. Regulations.4491.Imposition of Internet gambling license tax(a)Internet gambling licensee(1)In generalThere is hereby imposed a tax on each Internet gambling licensee in an amount equal to 4 percent of all funds deposited by customers making deposits while located within the United States during the preceding month into an account maintained by that Internet gambling licensee or any agent of that licensee that can be used for the purpose of placing a bet or wager as defined in section 5362(1) of title 31, United States Code.(2)Persons liable for taxThe tax imposed by subsection (a) shall be the direct and exclusive obligation of the Internet gambling operator and may not be deducted from the amounts available as deposits to the person placing a bet. Notwithstanding the preceding sentence, any person making a deposit for the purpose of placing a bet or wager with a person who is required but has failed to obtain a license pursuant to subchapter V of chapter 53 of title 31, United States Code, shall be liable for and pay the tax under this subchapter on all such deposits, but such liability shall not excuse any failure to pay the tax on the part of the person who is required but has failed to obtain such license. The person making the deposit shall not be liable for the tax on deposits in cases of fraud.(b)Unauthorized bets or wagers(1)In generalThere is hereby imposed a tax on any person who accepts a bet or wager and who is not authorized pursuant to section 5383(b) of title 31, United States Code, to accept such bet or wager.(2)Amount of taxThe amount of such tax shall be equal to 50 percent of all funds deposited into an account that can be used for placing a bet or wager within the meaning of section 5362(1) of that title.(c)Credits for returns of funds(1)In generalThere shall be allowed as a credit against the tax imposed by this section an amount equal to the sum of the following taxes which are paid on any funds returned by or on behalf of an Internet gambling licensee to the account of a customer:(A)The tax imposed by this section.(B)Any State or Indian tribal Internet gambling tax imposed under section 4493(b).(C)Any tax imposed on overseas Internet gambling under section 4493(d).(2)LimitationThe amount allowed as a credit under paragraph (1) with respect to a customer may not exceed 12 percent of the funds received in deposits from the customer.(d)When dueThe tax imposed by this section shall be due at by the end of each calendar month with respect to deposits during the preceding month.(e)Definitions and special rulesFor purposes of this subchapter—(1)Internet gambling licenseeThe term Internet gambling licensee means a licensee, as defined in section 5382 of title 31, United States Code.(2)DepositsDeposits made by or on behalf of an Internet gambling licensee of Internet gambling winnings or returns of funds by or on behalf of an Internet gambling licensee to the account of a customer shall not be treated as a deposit for purposes of this section.4492.Record requirementsEach person liable for taxes under this subchapter, except for a person making a deposit who is liable for taxes pursuant to section 4491(a)(2), shall keep a daily record showing deposits (within the meaning of this subchapter), in addition to all other records required pursuant to section 6001.4493.Elective State and Indian tribal government online gambling tax(a)In general(1)Payment of State and Indian tribal government taxOn a monthly basis, each Internet gambling licensee shall pay to each qualified State and each qualified Indian tribal government an amount equal to the monthly pro rata State and Indian tribal government online gambling tax.(2)Monthly pro rata online gambling taxFor purposes of this section, with respect to a qualified State and a qualified Indian tribal government for any calendar month, the monthly pro rata online gambling tax is the amount of the taxes described in subsection (b) received with respect to such calendar month.(3)Qualified State; qualified Indian tribal government(A)In generalFor purposes of this section, the terms qualified State and qualified Indian tribal government mean a State or an Indian tribal government, respectively, for which an election to receive funds under this section is in effect. Notice of such election shall be provided by the Governor, principal chief, or other chief executive officer in such form and manner as the Secretary may prescribe.(B)State election not to affect tribal electionAn election by a State under subparagraph (A) to receive funds under this section shall not constitute an election to be so included on behalf of any Indian tribe located within or partially within the geographic boundaries of such State.(C)Revocation of State or Tribal election(i)In generalA State or Indian Tribal government may revoke its election by notice provided by the Governor, principal chief, or other chief executive officer and in such form and manner as the Secretary may prescribe.(ii)Timing of revocationRevocation of state election shall take effect the later of 6 months after receipt by the Secretary of such revocation, or on January 1st of the year following receipt by the Secretary of such revocation.(D)StateThe term State means any State, the District of Columbia, or any commonwealth, territory or other possession of the United States.(E)Indian tribal governmentThe term Indian tribal government means the government of an Indian tribe (within the meaning of section 4 of the Indian Gaming Regulatory Act).(4)Time of paymentsThe payment made under this subsection with respect to any calendar month shall be made not later than the 11th day of the succeeding calendar month.(5)List of qualified States and qualified Indian tribal governmentsThe Secretary shall maintain a current list of qualified States and qualified Indian tribal governments and shall publish such list online.(b)State and Indian Tribal Government Online Gambling taxThe State and Indian tribal government online gambling tax shall be an amount equal to 8 percent of all deposited funds deposited by customers located in each qualified state or area subject to the jurisdiction of a qualified Indian tribal government at the time of the deposit.(c)Effect of acceptance of taxAcceptance by a State or Indian tribal government of the State and Indian tribal government online gambling tax shall relieve Internet gambling licensees from the obligation to pay any other fee or tax to the State or Indian tribal government relating to its online gambling services, except for—(1)applicable State individual and corporate income taxes, which shall be unaffected by the election, and(2)any fees associated with an Internet gambling licensee’s choice to rely on a State or Indian tribal regulatory body certification of suitability in connection with a Federal online gambling licensing application.(d)Overseas internet gambling taxThere is hereby imposed a tax on each Internet gambling licensee in an amount equal to 12 percent of all funds deposited by customers making deposits while located without the United States during the preceding month into an account maintained by that Internet gambling licensee or any agent of that licensee that can be used for the purpose of placing a bet or wager as defined in section 5362(1) of title 31, United States Code. Deposited funds subject to the State and Indian tribal government Internet gambling tax under this section shall not be taken into account for purposes of the preceding sentence.4494.RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out this subchapter..(b)Clerical amendmentThe table of subchapters for chapter 36 is amended by adding at the end the following new item:Subchapter E. Internet Gambling..(c)Effective dateThe amendments made by this section shall apply to bets or wagers placed after the date of the enactment of this Act.3.Internet Gambling Licensee information reporting(a)In generalSubpart A of part III of subchapter A of chapter 61 (relating to information concerning persons subject to special provisions) is amended by adding at the end the following new section:6050X.Returns relating to Internet gambling(a)RequirementEvery person who is an Internet gambling licensee or who otherwise is engaged in the business of accepting any bet or wager within the meaning of section 5382(1) of title 31, United States Code, during a taxable year shall furnish, at such time and in such manner as the Secretary shall by regulations prescribe, the information described in subsection (b), and such person shall maintain (in the location, in the manner, and to the extent prescribed in regulations) such records as may be appropriate to the information described in subsection (b).(b)Required informationFor purposes of subsection (a), the information described is set forth below, which information may be modified as appropriate by the Secretary through regulation—(1)the name, address, and TIN of the Internet gambling licensee or other person engaged in the business of accepting any bet or wager,(2)the name, address, and TIN of each person placing a bet or wager with the Internet gambling licensee or other person engaged in the business of accepting any bet or wager during the calendar year,(3)the gross winnings, gross wagers, and gross losses for the calendar year of each person placing a bet or wager with the Internet gambling licensee or other person engaged in the business of accepting any bet or wager during the year,(4)the net Internet gambling winnings for each such person for the calendar year,(5)the amount of tax withheld with respect to each such person for the calendar year,(6)beginning and end-of-year account balances for each such person for the calendar year, and(7)amounts deposited and withdrawn by each such person during the calendar year.(c)Statement To be furnished to persons with respect to whom information is requiredEvery person required to make a return under subsection (a) shall furnish to each person whose name is required to be set forth in such return by reason of placing a bet or wager a written statement showing—(1)the name, address, and phone number of the information contact of the person required to make such return, and(2)the information required to be shown on such return with respect to each person whose name is required to be set forth in such return.The written statement required under the preceding sentence shall be furnished to the person on or before January 31 of the year following the calendar year for which the return under subsection (a) was required to be made.(d)Definitions(1)Internet gambling licenseeThe term Internet gambling licensee has the meaning given such term by section 4491(d)(1).(2)Net internet gambling winningsThe term net Internet gambling winnings means gross winnings from wagers placed over the Internet with a person required to be licensed under section 5382 of chapter 53 of title 31, United States Code, less the amounts wagered.(3)Internet; wagerThe terms Internet and wager shall have the respective meanings given such terms by section 5362 of chapter 53 of title 31, United States Code..(b)The table of sections for subpart B of part III of subchapter A of chapter 61 is amended by inserting after the item relating to section 6050W the following new item:Sec. 6050X. Returns relating to Internet gambling..4.Withholding from certain gambling winnings(a)Net internet gambling winningsParagraph (3) of section 3406(b) (relating to other reportable payments for purposes of backup withholding) is amended—(1)by striking or in subparagraph (E);(2)by striking . and inserting , or at the end of subparagraph (F); and(3)by adding at the end thereof the following new subparagraph:(G)section 6050X(b)(4) (relating to net Internet gambling winnings)..(b)Effective dateThe amendment made by this section shall apply to bets or wagers placed after the date of the enactment of this Act.5.Withholding of tax on nonresident aliens(a)Tax on nonresident alien individualsParagraph (1) of section 871(a) (relating to income not connected with United States business) is amended—(1)by striking and at the end of subparagraph (C),(2)by inserting and at the end of subparagraph (D), and(3)by inserting after subparagraph (D) the following new subparagraph:(E)the gross amount of winnings from each wager placed over the Internet with a person required to be licensed under section 5382 of chapter 53 of title 31, United States Code (as such terms are defined in section 6050X(d)(2)),.(b)Exemption for certain gambling winningsSection 871(j) (relating to exemption for certain gambling winnings) is amended by inserting before the period at the end the following: or to any bets or wagers placed over the Internet (as such terms are defined in section 6050X(d)(2)).(c)Withholding of tax on nonresident alien individualsThe first sentence of subsection (b) of section 1441 (relating to withholding of tax on nonresident aliens) is amended by inserting after gains subject to tax under section 871(a)(1)(D), the following: the gross amount of winnings from wagers placed over the Internet described in section 871(a)(1)(E),.(d)Source of internet gambling winningsSubsection (a) of section 861 is amending by inserting at the end thereof the following new paragraph:(10)Internet gambling winningsAny Internet gambling winnings received from an Internet gambling licensee (as defined by section 4491(d)(1))..(e)Effective dateThe amendments made by this section shall apply to bets or wagers placed after the date of the enactment of this Act.6.Territorial extent(a)In generalParagraph (2) of section 4404 is amended to read as follows:(2)placed within the United States, or any Commonwealth, territory, or possession thereof, by a person who is a United States citizen or resident..(b)Effective dateThe amendment made by subsection (a) shall apply to wagers made after December 31, 2012.7.Foreign licensees subject to United States Federal income tax(a)Nonresident alien individualsSection 872 is amended by inserting after subsection (b) the following new subsection:(c)Income earned by nonresident alien individuals operating internet gambling facilities(1)Treatment as United States trade or businessFor purposes of this title, a nonresident alien individual who is a licensee or operates an Internet gambling facility for which a license is required under section 103 of the Internet Gambling Regulation and Enforcement Act of 2013 at any time during a taxable year shall be deemed to be engaged in the conduct of a trade or business within the United States during the taxable year.(2)Treatment of gross income as effectively connected incomeFor purposes of this title, all gross income related to domestic wagers that are placed over the Internet shall be deemed to be effectively connected with the licensee’s trade or business within the United States.(3)Treatment of gross income as attributable to permanent establishmentFor purposes of any applicable United States income tax treaty, a nonresident alien individual who is a licensee or operates an Internet gambling facility for which a license is required under section 103 of the Internet Gambling Regulation and Enforcement Act of 2013 at any time during a taxable year shall be deemed to have a permanent establishment located in the United States, and all gross income arising from domestic wagers that are placed over the Internet shall be treated as attributable to the permanent establishment of such nonresident alien individual.(4)DefinitionsFor purposes of this subsection—(A)Domestic wagerThe term domestic wager means a wager placed by a person located in the United States.(B)WagerThe term wager has the meaning given the term bet or wager in section 102(2) of the Internet Gambling Regulation and Enforcement Act of 2013.(C)InternetThe term Internet has the meaning given in section 5362(5) of title 31, United States Code..(b)Foreign corporationsSection 882 is amended by—(1)redesignating subsections (e) and (f) as subsections (f) and (g), respectively, and(2)by inserting after subsection (d) the following:(e)Income earned by foreign corporations operating internet gambling facilities(1)Treatment as United States trade or businessFor purposes of this title, a foreign corporation that is a licensee or operates an Internet gambling facility for which a license is required under section 103 of the Internet Gambling Regulation and Enforcement Act of 2013 at any time during a taxable year shall be deemed to be engaged in the conduct of a trade or business within the United States during the taxable year.(2)Treatment of gross income as effectively connected incomeFor purposes of this title, all gross income related to domestic wagers that are placed over the Internet shall be deemed to be effectively connected with the licensee’s trade or business within the United States.(3)Treatment of gross income as attributable to permanent establishmentFor purposes of any applicable United States income tax treaty, a foreign corporation that is a licensee or operates an Internet gambling facility for which a license is required under section 103 of the Internet Gambling Regulation and Enforcement Act of 2013 at any time during a taxable year shall be deemed to have a permanent establishment located in the United States, and all gross income arising from domestic wagers that are placed over the Internet shall be treated as attributable to the permanent establishment of such foreign corporation.(4)Definitions(A)Domestic wagerThe term domestic wager means a wager placed by a person located in the United States.(B)WagerThe term wager has the meaning given the term bet or wager in section 102(2) of the Internet Gambling Regulation and Enforcement Act of 2013.(C)InternetThe term Internet has the meaning given in section 5362(5) of title 31, United States Code..(c)Effective dateThe amendment made by this section shall apply to payments made after the date of the enactment of this Act.8.American Heritage Program(a)Implementation of programFrom funds appropriated to the American Heritage Block Grant Fund for a fiscal year, the Secretary of the Treasury shall make grants to eligible States to carry out an American Heritage Program through State arts agencies.(b)Allotment of fundsFunds allotted for a fiscal year shall be allotted among eligible States in the same proportion as funds are allotted among the States under section 5(g)(3) of the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 954(g)(3)).(c)Eligibility To receive grantsTo be eligible to receive a grant under subsection (a) for a fiscal year, a State shall submit to the Secretary an application in such form, and containing such information and assurances, as the Secretary may require by rule, including assurances that—(1)not more than 80 percent of the cost of any qualified activity carried out under this section shall be paid with such grant, and(2)not more that 20 percent of such grant may be expended for administrative costs.(d)DefinitionsFor purposes of this section—(1)the term American Heritage Program means a program carried out by a State that provides qualified activities directly, or by contract with nonprofit organizations (including community-based organizations) or units of local government, for all the people and communities in the State,(2)the term Secretary means the Secretary of the Treasury,(3)the term State has the meaning given such term in section 4 of the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 953),(4)the term State arts agency has the same meaning given such term as used in the National Foundation on the Arts and the Humanities Act of 1965 (20 U.S.C. 951 et seq.), and(5)the term qualified activities means activities that develop projects, productions, workshops, or programs that will encourage public knowledge, education, understanding, and appreciation of American heritage and the arts.(e)American Heritage Block Grant Fund(1)EstablishmentThere is established in the Treasury of the United States a trust fund to be known as the American Heritage Block Grant Fund, consisting of such amounts as may be appropriated or credited to the American Heritage Block Grant Fund as provided in this subsection.(2)Transfer to FundThere are appropriated to the American Heritage Block Grant Fund amounts equal to .5 percent of the taxes received by the Treasury after December 31, 2012, that the Secretary determines are attributable to Internet gambling.(3)Method of transferThe amounts appropriated by paragraph (1) shall be transferred from time to time from the general fund of the Treasury. Such amounts shall be determined on the basis of estimates by the Secretary of the taxes, specified in paragraph (1), paid to or deposited into the Treasury. Proper adjustments shall be made in amounts subsequently transferred to the extent prior estimates are in excess of or are less than the taxes specified in paragraph (1).(4)Expenditures from American Heritage Block Grant FundAmounts in the American Heritage Block Grant Fund shall be available, as provided by appropriation Acts, for making expenditures to carry out subsection (a).9.Block grants to States for transitional assistanceThe Social Security Act is amended by adding at the end the following new title:XXIIBlock grants to States for transitional assistance2201.Transitional Assistance Trust Fund(a)Creation of trust fundThere is established in the Treasury of the United States a trust fund to be known as the Transitional Assistance Trust Fund, consisting of such amounts as may be appropriated or credited to the Transitional Assistance Trust Fund as provided in this section.(b)Transfer to Transitional Assistance Trust Fund of amounts equivalent to certain taxes(1)In generalThere are hereby appropriated to the Transitional Assistance Trust Fund, out of any money in the Treasury not otherwise appropriated, amounts equivalent to 25 percent of the taxes received in the Treasury after December 31, 2012, that the Secretary of the Treasury determines are attributable to Internet gambling.(2)Method of transferThe amounts appropriated by paragraph (1) shall be transferred from time to time from the general fund in the Treasury to the Transitional Assistance Trust Fund. Such amounts shall be determined on the basis of estimates by the Secretary of the Treasury of the taxes, specified in paragraph (1) of this subsection, paid to or deposited into the Treasury. Proper adjustments shall be made in amounts subsequently transferred to the extent prior estimates were in excess of or were less than the taxes specified in paragraph (1) of this subsection.(c)Expenditures from Transitional Assistance Trust FundAmounts in the Transitional Assistance Trust Fund shall be available, as provided by appropriation Acts, for making expenditures to carry out section 2202.2202.Transitional assistance grant program(a)In generalEach State shall be entitled to a payment under this section for each fiscal year in an amount equal to its allotment for such fiscal year, to be used by such State to carry out the State’s plan for transitional assistance described in subsection (c), subject to the requirements of this section.(b)Plan approval requiredNo State may receive a payment under this section unless the State submits the State’s plan for transitional assistance described in subsection (c) to the Secretary and the Secretary approves such plan.(c)State plan for transitional assistanceA State plan for transitional assistance is described by this subsection if the plan—(1)provides for expanded education opportunities for individuals who are, or were formerly, in foster care, including streamlining and coordinating education financing opportunities and providing counseling and assistance to such individuals for the purpose of ensuring completion of their academic goals;(2)provides for job training opportunities for individuals who are, or were formerly, in foster care;(3)provides, primarily through expanding access to and investment in community colleges, for expanded post-secondary education and job training opportunities that lead to a certificate, for individuals who are working in, or had worked in, declining sectors of the economy, as defined by the Secretary, and who want to pursue a new career in a sector of the economy with the potential for high wages and high growth, as defined by the Secretary; and(4)provides a subsidy for the use of public transportation by—(A)individuals qualifying for benefits or services under title XX, including the Federal-State Unemployment Insurance Program; and(B)individuals participating in programs under the Workforce Investment Act.(d)AllotmentThe allotment for a fiscal year for a State receiving an allotment for such fiscal year shall be an amount equal to—(1)the amount appropriated for such fiscal year under subsection (f), multiplied by(2)the ratio by which the population of the State bears to the population of all the States receiving an allotment for such fiscal year as determined by the Secretary (on the basis of the most recent data available from the Department of Commerce).(e)DefinitionsFor purposes of this section:(1)In foster careThe term in foster care means, with respect to an individual, an individual who is under the care and placement responsibility of the State agency responsible for administering a plan, in connection with such individual, under part B or part E of title IV.(2)SecretaryThe term Secretary means the Secretary of Health and Human Services.(3)StateThe term State means the 50 States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, and the Northern Mariana Islands.(f)Authorization of appropriationsThere are authorized to be appropriated for each fiscal year to the Secretary the amount deposited into the Transitional Assistance Trust Fund pursuant to section 2201 to carry out this section..